Citation Nr: 1336830	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for cervical degenerative disease.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to service connection for exophoria.

9.  Entitlement to a compensable rating for hypothyroidism (from November 2007 to August 2010).
10.  Propriety of severance of service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to June 1986 (and he further reports to have additional periods of active duty and active duty for training (ACDUTRA) following 1986, the dates of which have not been verified).  As to each issue on appeal other than the propriety of severance of service connection for hypothyroidism, this matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The hypothyroidism severance issue is before the Board on appeal from a May 2010 RO rating decision.  In August 2011, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The issues of service connection for a low back disability, cervical degenerative disease, right knee arthritis, a left knee disability, sleep apnea, diabetes mellitus, and exophoria, and entitlement to a compensable rating for hypothyroidism and the propriety of severance of service connection for hypothyroidism are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is action on his part is required.


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) a hearing loss disability of either ear.


CONCLUSION OF LAW

Service connection for a hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the most recent adjudication of his claim.  May 2007, October 2008, and November 2009 letters collectively explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The November 2009 letter informed him of disability rating and effective date criteria.  The case was readjudicated post-notice (see April 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a notice timing defect).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), and postservice VA and private treatment records are associated with the record.  He was afforded a VA examination in January 2010.  The Board finds the January 2010 VA examination report to be adequate; it presents a competent expert's report of the pertinent objective testing conducted to determine whether the Veteran has hearing loss disability as defined by regulation.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2011, the undersigned indicated that the hearing would focus upon the issues on appeal, specifically including the hearing loss service connection issue addressed with a final Board decision below.  The undersigned discussed the element of the claim that is lacking to substantiate the claim (a qualifying diagnosis of the claimed disability).  Through his discussion at the hearing , the Veteran demonstrated that he has knowledge of the elements necessary to substantiate the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant have been satisfied.
Service Connection for Hearing Loss

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease may be service connected if shown to be of a chronic nature in service, or if not shown to be chronic in service, seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of those frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service records reflect that his active duty service in the U.S. Air Force involved being a fighter pilot.  It is not in dispute that he was exposed to noise trauma in the course of his duties in service.

On VA audiological examination in January 2010, the Veteran related that during service he was exposed to noise as an F-16 pilot and from gunfire; he reported postservice noise trauma from aircraft, motorcycles, and power tools.

Audiometry revealed that puretone thresholds, in decibels, were:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
25
25
LEFT
0
5
0
5
20

Speech recognition  (by Maryland CNC testing) was 100 percent in each ear.  The examiner noted "hearing within normal limits in both ears except for a slight hearing loss at 6000 Hz in the left ear."

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has (or during the pendency of this claim has had) the disability for which service connection is sought, i.e., hearing loss disability.  Hearing loss disability is defined by regulation (38 C.F.R. § 3.385, outlined above), and established by audiometry specified by regulation (38 C.F.R. § 4.85).  The only suitable audiometry during the pendency of the instant claim was on January 2010 VA audiological evaluation when no puretone threshold in the relevant frequencies was 26 decibels or greater and speech discrimination was 100 percent bilaterally.  Such hearing acuity does not meet the regulatory definition of a hearing loss disability for either ear.  See 38 C.F.R. § 3.385.

As the Veteran is not shown to have a hearing loss disability in either ear, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C.A. §§ 1110, 1131; also see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in the matter must be denied.


ORDER

The appeal seeking service connection for a bilateral hearing loss is denied.


REMAND

The remaining issues on appeal are all potentially affected by the unsettled controversy regarding the Veteran's complete, correct dates of active duty service.
The RO has conducted all adjudication of the issues on appeal with the express understanding that the Veteran's only active duty service was from January 1975 to June 1986; this has been stated in the rating decisions issued by the RO.  RO personnel have included an "Eligibility Report" on the right flap of a volume of the claims-file with handwritten notations indicating that the RO believed: "veteran has verified that he was not A/D reserve as outlined in VA Form 119 dated 8/14/07, veteran's svc from 01/75 to 06/86, can be used for S/C.  Anything after discharge in 06/86 is not considered / does not meet req / definition of A/D."  However, the  assertion that the Veteran denies any active duty service after June 1986 is incorrect.  The Veteran clearly and repeatedly contends that he had potentially pertinent active duty service and active duty for training after June 1986.

The Veteran's April 2007 claim for service connected disability benefits includes his identification of his active duty service as beginning in January 1975 and ending in May 2007.  The only DD Form 214 of record shows that the Veteran was separated from a period of active duty service in June 1986, following a period of active service that began in January 1975.

In a June 2007 statement, the Veteran submitted a statement referring to efforts to obtain his "DD 214s," indicating he expected there to be multiple such forms documenting his active duty service.  He explained "I have twice requested a copy of my DD 214 from AFPC + have not received it, though they twice closed the ticket.  I have a carbon copy of a DD214 from my initial Active duty period ...."  The Veteran's June 2007 correspondence essentially indicates that he acknowledged the DD Form 214 documenting active duty service ending in June 1986, but was engaged in efforts to obtain documentation of additional active duty service after the "initial" active duty period.

In the August 2008 notice of disagreement, the Veteran described that he was "involved in regular aerial flight for 32 years, in the T-38, F-5, F-111, F-4 and F-16," and he identified that his "final flight" was "on 5 May 07." 

In December 2009, the Veteran submitted a disk including computer-readable digital scanned images of a number of documents showing "Request and Authorization For Active Duty Training / Active Duty Tour" at various times between 1986 and the Veteran's 2007 retirement.  The scanned images of orders and the Veteran's own accompanying index of the "Active duty periods" indicate numerous assignments from October 1986 to April 1987 including abroad (in South Korea, Denmark, Turkey, Guam, Thailand, Kuwait, Australia, and Jordan).

In a March 2010 written statement received in April 2010, the Veteran related: "I flew between 1 and 2 sorties each week for 20 years in inactive duty for training status.  I did 48 Additional Flying Training Periods (AFTPs) each year .... plus active duty for training flights.  I normally flew 75 to 125 combat and combat training sorties per year total, this excludes support sorties."

At the August 2011 videoconference hearing, the Veteran testified regarding potentially pertinent events during his military service in various years including a number of such events taking place after 1986.  The Veteran's testimony included a statement indicating: "certainly there were a number of active duty TDYs, the last of which was,  . . 2006, thirty days to  ..  Jordan."  Additionally, the Veteran's representative explained that some of the Veteran's contentions in this appeal concern assertions that he was on active duty service in periods beyond what has been officially verified to this point; the Veteran's representative contends that during periods after June 1986 the Veteran "was actually in combat training and therefore should be considered while he was -- that period should be considered as active duty, Your Honor, is what the veteran's contending."

Aside from the hearing loss issue, each of the service connection issues continues to potentially depend upon the Veteran's duty status during alleged onset or incurrence events.  The issue of whether the severance of service connection for hypothyroidism was proper also depends upon an accurate determination of the Veteran's correct details and dates of service; the basis of the severance of service connection for hypothyroidism was the RO's determination that the Veteran was not on active duty service when hypothyroidism was found in 1996.  Appellate review of these issues may not proceed properly without service department verification whether or not the Veteran  had active duty service after June 1986.  
Regarding the issues of service connection for a low back disability, right knee arthritis, left knee disability, and cervical degenerative disease, the Veteran claims that he suffers from such disabilities as a result of long-term stress from G-forces upon his body piloting High-G flights over many years.  His testimony at the August 2011 hearing emphasized that his primary theory of entitlement is that his many years of piloting fighter jets involving High-G conditions placed stress on his joints, causing the chronic orthopedic disabilities.  He has cited to, and submitted, medical treatise evidence suggesting that some or all of his claimed orthopedic disabilities could be linked to his service as a High-G fighter pilot.  A medical opinion that addresses the unresolved medical questions presented by his theory of entitlement is necessary.

Regarding the claim of service connection for exophoria, the Veteran contends that the exophoria (or "exotropia") detected during his active duty military service is an acquired chronic disability for which service connection is warranted.  The Board observes that the basis of the RO denial of this claim was that exophoria is a congenital defect rather than an acquired disability.  The Veteran's testimony at the August 2011 hearing emphasized his theory that his eye disability must be an acquired disability rather than a congenital condition because it was detected during service only in 1977 after multiple prior intensive eye examinations (to confirm his eye health met the high standards required of  pilots) found no abnormalities of his eyes.  The August 2011 Board hearing included discussion of the possibility that service connection may be warranted if eye pathology acquired in service was superimposed on an underlying congenital disability.

Regarding the claim of service connection for diabetes mellitus, type II, the Veteran testified at the August 2011 hearing that glucose intolerance was diagnosed during a period of active service in 2000 represents the onset of his eventually diagnosed diabetes.  He also testified that Metformin was prescribed by his private physician to help manage his glucose intolerance/emerging diabetes in 2005.  

The Veteran's hearing testimony suggests that he may have experienced some manner of injury from exposure to pollution or chemicals during service in foreign locations and/or that his health may have been affected by long-term exposure to chemicals and conditions associated with operation of aircraft.  Regarding the issue of service connection for sleep apnea he proposes a theory of entitlement based on exposure to pollutants while serving as a pilot during service in the environments of foreign countries.

Given the allegations and the circumstances of the Veteran's service, the Board finds it reasonable to afford him examinations to secure medical opinions addressing  whether his diabetes and sleep apnea may be etiologically linked to his military service, to include as due to exposure to various  contaminants therein.

The matter of the rating for hypothyroidism for the period from November 2007 to August 2010 is inextricably intertwined with the appeal of the severance of service connection for such disease.  Hence, consideration of that matter must be deferred pending resolution of the appeal of the severance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues remaining on appeal.

2.  The RO should ask the Veteran to identify any and all providers of evaluation and/or treatment he has received for disabilities of the low back, cervical spine, and knees, sleep apnea, diabetes, exophoria (exotropia), and hypothyroidism.  He should be reminded that his August 2011 hearing testimony suggested the existence of potentially pertinent private medical records concerning diabetes as well as earlier glucose intolerance and prescription of Metformin during periods of active service; the Veteran's testimony also suggested the existence of medical records pertinent to the severity of his hypothyroidism during the period on appeal; some private medical records have already been obtained and associated with the claims-file.  With regard to any providers from whom the claims-file does not already contain a complete set of pertinent records, the RO must ask the Veteran to provide releases for complete records of all providers identified.  The RO must secure for association with the claims file the complete clinical records (those not already associated with the claims-file) from all sources identified.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that the private records are received.

3.  The RO should arrange for exhaustive development for verification of all of the Veteran's periods of active duty and of any periods of ACDUTRA when he alleges he sustained injuries related to the instant claims.  This development should include use of information submitted by the Veteran in December 2009 including (a) a disk with computer-readable digital scanned images of apparent "Request and Authorization For Active Duty Training / Active Duty Tour" documents from various times between 1986 and the Veteran's 2007 retirement, and (b) the Veteran's own index of the "Active duty periods" of numerous assignments from October 1986 to April 1987 including assignments abroad (including to South Korea, Denmark, Turkey, Guam, Thailand, Kuwait, Australia, and Jordan).

Verification should be based on his accounts (and the supporting documents he has submitted).  If the Veteran has provided inadequate/incomplete information for any alleged period of service to be verified, he should be advised as to what further information is necessary, and that any period of service that cannot be verified will not be considered in determining his entitlement to the benefits sought.  If necessary to confirm the Veteran's correct dates and details of duty, the RO should secure the Veteran's Official Military Personnel File (OMPF).  The RO should also arrange for an exhaustive search for any additional service treatment records from any further verified periods of active service.  The extent of all records searches should be annotated in the file.  If any records sought cannot be located, it should be so noted in the record (along with a description of the extent of the search), and the Veteran should be so notified.

After completion of the necessary development, the RO should make a clear determination for the record identifying all of the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA as pertinent to the issues on appeal.

4.  Thereafter, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his claimed disabilities of the low back, cervical spine, and both knees.  The RO should specifically arrange for the examination to be by an orthopedist familiar with the effects of prolonged exposure to High G conditions.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

(a) identify by diagnosis each disability found for the low back, cervical spine, and both knees;
(b) as to each diagnosed disability, opine whether such is at least as likely as not (a 50 % or greater probability) etiologically related to the Veteran's service; please specifically discuss the impact on the disabilities, if any, of the physical stress from piloting aircraft in High G conditions the references to medical treatise information submitted by the Veteran regarding long term effects of High G piloting conditions).

The examiner must explain the rationale for all opinions.

5.  The RO should also arrange for an ophthalmological examination of the Veteran to determine the nature and likely etiology of his exophoria or exotropia.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his service treatment records and lay statements of record.  Based on a review of the record and examination of the Veteran, the examiner should respond to the following:

(a) Please identify (by diagnosis) each eye disability entity found.

(b) For each eye disability diagnosed, please opine as to whether such is a chronic acquired disability as distinguished from a congenital or developmental defect (including refractive error).

(c) For each chronic acquired eye disability found, please opine whether such was incurred in, or aggravated by the Veteran's active service.
(d) If a congenital eye abnormality is diagnosed, indicate whether acquired pathology was superimposed on such during service and identify the pathology.

The examiner must explain the rationale for all opinions.

6.  The RO should also arrange for a VA endocrinology examination of the Veteran to determine the likely etiology of his diabetes mellitus.  The examiner must review the record in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's diabetes mellitus was caused or manifested during his military service.  The examiner should specifically address the argument that the conditions of the Veteran's service as a fighter pilot may have played a role in causing or aggravating his diabetes (with regard to toxins from proximity to operating aircraft as well as exposures associated with the environments encountered when deployed abroad).  If VA has determined that the Veteran had active duty service during any pertinent period in 2000 or thereafter, the examiner should also specifically discuss the documentation in the claims-file indicating some treatment for diabetes prior to 2007 and discuss the Veteran's contentions that he had elevated glucose readings in 2000 that should be considered the onset of the eventual diabetes pathology.

The examiner should explain the rationale for all opinions.

6.  The RO should also arrange for an appropriate VA examination of the Veteran to determine the likely etiology of his sleep apnea.  The examiner must review the record in conjunction with the examination.  Based on such review and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's sleep apnea was manifested in, or caused by, his military service.   The examiner should address the argument that the Veteran's service as a fighter pilot (including cockpit conditions in High G flights as well as exposure to toxins from proximity to operating aircraft and exposures associated with the environments encountered when deployed abroad) may have played a role in causing or aggravating his sleep apnea.

The examiner should explain the rationale for all opinions.

8.  The RO should undertake any further development suggested by the expanded record.  The RO should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


